The law of this State makes the manufacture of whisky a felony, save in certain excepted instances. Appellant was making whisky on the occasion in question. He had a still in operation in his cow shed a few feet from his house. He was at the shed when the officers came to the place. His wife testified on the trial for the defense that he was making the whisky for her use as medicine. The court told the jury in his charge if they believed this to be true, or had a reasonable doubt thereof, to acquit. There was no other defense. The jury did not accept appellant's theory. Otherwise his guilt was plain. He had a fifty gallon copper still, a coil, two hundred gallons of rye mash, a tank, a burner and one and a half gallons of rye whisky.
On rehearing much complaint is made of the matters originally relied upon and presented. There is nothing new in appellant's argument. Nothing can be sounder than the proposition that the erroneous admission of evidence is harmless, when the same evidence in substance is brought before the jury from other sources without objection. We have written too often upon the subject, and too many cases are cited in the original opinion, to need further discussion. See cases collated sub-div. 32 notes under art. 847, Vernon's Ann. C. C. P. 1925.
The motion for rehearing is overruled.
Overruled. *Page 555